ACCEPTED
                                                                                        12-15-00194-CR
                                                                           TWELFTH COURT OF APPEALS
                                                                                         TYLER, TEXAS
                                                                                  9/25/2015 12:25:40 PM
Law Office of James H. Owen                                                                   Pam Estes
                                                                                                 CLERK


                        P.O. Box 1447; Athens, Texas 75751 - Phone (903) 681-6487

                                                                       FILED IN
September 25, 2015                                              12th COURT OF APPEALS
                                                                     TYLER, TEXAS
                                                                9/25/2015 12:25:40 PM
                                                                       PAM ESTES
Kathy Lusk, Clerk of Court                                               Clerk
12th Court of Appeals
1517 West Front Street; Suite 354
Tyler, Texas 75702

         Re:   Case Number:                 12-15-00194-CV
               Trial Court Cause No.        C-7919

Style:         David Hayes
               v.
               State of Texas

Dear Ms. Lusk:

      I am writing pursuant to the court’s instructions in its Order
which sustained the trial court’s order on the indigency contest to
advise the Court that the Court Costs for the Clerk’s Record and the
Reporter’s Record in the above case have been paid.

         Thank you.

                                            Very Truly Yours,

                                            /s/ James H. Owen

                                            James H. Owen




                                www.AttorneyJamesOwen.com
                                    Fax 469-533-4616